Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/996,667 QUICK-RELEASE PUMP MOUNTING BRACKET filed on 8/18/2020.  Claims 1-15 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 4/27/2021 and 6/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6644606 to Seidel.
	With regards to claim 1, the patent to Seidel discloses a device having a base plate (44), a docking portion extending from the base plate to form a seating slot (between 45 and 58 is considered seating slot) disposed between the docking portion and the base plate, the docking portion comprising a handle (55, 58, 56) disposed between a pair of stabilizer tabs (52, 53), the handle connected to the base plate by a hinge (55) such that the handle can move relative to the pair of stabilizer tabs; a canted surface (56) extending from the handle toward the base plate such that the canted surface overhangs at least a portion of the seating slot; a support shelf (42) extending from the base plate; a stop surface (10) extending from the support shelf and toward the docking portion; and a pump housing (22, 35).
	With regards to claim 2, Seidel teaches wherein the stop surface (the stop surface extends a greater distance) is disposed a greater distance away from the base plate than is the docking portion.
	With regards to claims 3 and 11, Seidel teaches wherein the support shelf comprises a slot (40) configured to align with a threaded hole on a housing of a pump when the pump is attached to the pump- mounting system.
	With regards to claim 4, Seidel teaches wherein each of the pair of stabilizer tabs has a thickness that is greater than a thickness of the handle.
	With regards to claim 5, Seidel teaches wherein the thickness of the each of the pair of stabilizer tabs is between 30% to 200% greater than the thickness of the handle.
	With regards to claim 8, Seidel teaches a device having a base plate (44)m a stabilizer tab (54) connected to the base plate; and a handle (56) connected to the base plate by a hinge (55) such that the handle can move relative to the stabilizer tab, the handle comprising a canted surface (58) that extends in a direction that is away from the stabilizer tab and toward the base plate.
	With regards to claim 9, Seidel teaches having a support shelf (42).
	With regards to claim 10, Seidel teaches a stop surface (10) that extends from the support shelf.
	With regards to claim 12, Seidel teaches wherein the stabilizer tab comprises a first stabilizer tab and a second stabilizer tab, the handle disposed between the first and second stabilizer tabs.
	With regards to claim 13, Seidel teaches an arm (45) extending from the base plate and disposed lateral of the stabilizer tab.
	With regards to claim 14, Seidel teaches wherein the arm comprises a ramped leading edge.

Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8172190 to Dang et al. 
With regards to claim 15, Dang et al. teaches a a pump defining a pump housing (20), a base plate defining a wall interface plane and at least partially defining an opening (26) sized and shaped to receive at least one wall anchor seat; a docking portion extending from the base plate to form a seating slot (between 18 and 12) disposed between the docking portion and the base plate, the pump housing, the base plate and the docking portion configured to enable at least a portion of the pump housing to be slidably received in the seating slot; a support shelf (14) extending from the base plate, the support shelf defining a surface which engages the pump housing when the at least a portion of the pump housing is slidably received in the seating slot;
a footer (26) extending from the base plate, the support shelf disposed between the footer and the docking portion, wherein the footer at least partially defines a first anchor seat for receiving a floor anchor.


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the prior art does not teach a footer extending from the base plate, the support shelf disposed between the footer and the docking portion.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/15/22